Nebraska Court of Appeals Memorandum Opinions
           NOT Selected for Posting to Court Website

                      (released November 1, 2022)


The following memorandum opinions were filed by the Nebraska Court of
Appeals and can be viewed using SSCALES:



A-21-974            Latture v. Wittler
A-22-198            Baklykov v. Baklylov
A-22-267            In re Interest of London D. et al.
A-22-302            State v. Svoboda
A-22-355            In re Interest of Faith S.


The above-listed memorandum opinions can be viewed online through the
appellate court case search available by subscription through Nebraska.gov:
http://www.nebraska.gov/subscriber/.

Current subscribers to Nebraska.gov can search appellate court cases here:
https://www.nebraska.gov/courts/sccales/.